Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/2/22 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- of 20 US 10614483 B1.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘483 teaches all the elements of instant claim 21.  See chart below. 

Patent  US 10614483 B1
Current Application
1. A system to provide network activity performance data in content selection infrastructure, comprising: one or more processors that execute a keyword retrieval module and a scoring module, the one or more processors configured to: 
identify a content campaign comprising a content item provided by a content provider device, the content item comprising a plurality of keywords input by a content provider via an interface, the plurality of keywords comprising at least two different keywords selected by the content provider for use in online content selection;


 determine an effect a keyword of the plurality of keywords has on the online content selection for the content campaign based on a separate keyword score calculated for each of the plurality of keywords, the content item of the content campaign configured for selection responsive to a content item score determined from one and only one of the separate keyword score calculated for each of the plurality of keywords being a highest calculated keyword score among the separate keyword score calculated for each of the plurality of keywords; 
and generate, based on selection of the content item using the highest calculated keyword score, a report indicating a performance metric of at least one of the plurality of keywords. 

21. (Currently Amended) A system to provide network activity performance data in a content infrastructure, comprising: a data processing system comprising one or more processors and a memory, the one or more processors configured to: identify a content item provided by a content provider device, the content item associated with a set of keywords, each keyword of the set of keywords selected for use in an online content selection process; calculate a set of keyword scores for the set of keywords, each keyword score calculated for a different one of the set of keywords such that each keyword has a corresponding keyword score particular to the keyword; determine an effect that a first keyword of the set of keywords has on the online content selection process based on the set of keyword scores, the content item selected based on [[the]] a first keyword score for the first keyword compared to others of the keyword scores in the set of keyword scores 









and automatically generate on a period basis and  based on selection of the content item using the keyword score, a report indicating a performance metric; and 
provide, via a network, the report to a client device




Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 21-42 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.
	Examiner finds that claim 21 recites mental processes, mathematical concepts, and/or organizing human activity without significantly more.  See generally MPEP 2106.04.  
Claim 21 recites the following: 
21. (New) A system to provide network activity performance data in a content infrastructure, comprising: a data processing system comprising one or more processors and a memory, the one or more processors configured to: 
identify a content item provided by a content provider device, the content item associated with a set of keywords, each keyword of the set of keywords selected for use in an online content selection process; 
determine an effect that a first keyword of the set of keywords has on the online content selection process based on a keyword score calculated for each of the set of keywords, 
the content item selected based on the keyword score for the first keyword compared to the keyword scores for each of the set of keywords;
automatically generate, on a periodic basis and based on selection of the content item, using the keyword score, a report indicating a performance metric; and provide, via a network, the report to a client device.

Examiner finds the following claim elements recite mental processes, mathematical concepts, and/or certain methods of organizing human activity: 

calculate a set of keyword scores for the set of keywords, each keyword score calculated for a different one of the set of keywords such that each keyword has a corresponding keyword score particular to the keyword;

determine an effect that a first keyword of the set of keywords has on the online content selection process based on a keyword score calculated for each of the set of keywords, the content item selected based on the keyword score for the first keyword compared to the keyword scores for each of the set of keywords;
MPEP 2106 2106.04(a)(2)(III) recites the following with respect to mental processes: 
Accordingly, the mental processes abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions”) 

(emphasis added). These elements are mental processes in that they merely involve an evaluation and calculation of a set of keyword scores and an evaluation and calculation of an effect that the set of keyword scores would have on a content selection process. See MPEP 2106.04(a)(2)(III)(C) 
. . . examiners should review the specification to determine if the claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, or 2) in a computer environment, or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process
Examiner finds that this type of determination can be practically performed in the human mind by one skilled in the art.  See MPEP 2106 2106.04(a)(2)(III) (A).  For example, Examiner finds that making a mental determination that a keyword “shoe” would likely have a higher keyword score for selling shoes online, than, say, “chicken”  would have practically been within the mental capabilities of one skilled in the art. See also Spec. at ¶ 25 (“matching score may be low because an advertisement about selling car parts is not that relevant to a web page discussing car insurance.”) The recited “keyword score” is not limited to any particular calculation and therefore can be practically performed in the human mind.  Even if the calculation were more complicated, the claim would still recite an abstract idea (i.e. a mathematical concept1). 
This element also recites a commercial interaction in the form of advertising and business relations.  See MPEP 2106.04(a)(2)(II)(B).  The claims are analogous to “structuring a sales force or marketing company, which pertains to marketing or sales activities or behaviors, In re Ferguson, 558 F.3d 1359, 1364, 90 USPQ2d 1035, 1038 (Fed. Cir. 2009.)”  MPEP 2106.04(a)(2)(II)(B). When the claims are read broadly in light of the specification, it is clear that at least this determination step is a sales and marketing activity and behavior.  See Spec at ¶¶ 2-5 for example. 
Examiner finds the following are additional elements do not integrate the abstract idea into a practical application: 
21. (New) A system to provide network activity performance data in a content infrastructure, comprising: a data processing system comprising one or more processors and a memory, the one or more processors configured to: 
identify a content item provided by a content provider device, the content item associated with a set of keywords, each keyword of the set of keywords selected for use in an online content selection process; 
	automatically generate, on a periodic basis and based on selection of the content item, using the keyword score, a report indicating a performance metric; and provide, via a network, the report to a client device.
The data processing system, memory, and processors are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d)(I) and 2106.05(f). The claim is directed to an abstract idea. 
Examiner further finds the elements “. . . identify a content item provided by a content provider device, the content item associated with a set of keywords, each keyword of the set of keywords selected for use in an online content selection process;  . . . and automatically generate, on a periodic basis and based on selection of the content item, using the keyword score, a report indicating a performance metric; and provide, via a network, the report to a client device.” are insignificant extra solution activities because they “amount[] to necessary data gathering and outputting.”  See MPEP 2106.05(g) (insignificantly extra solution activity relevant to analysis under 2A (practical application) and 2B (significantly more)): 
When determining whether an additional element is insignificant extra-solution activity, examiners may consider the following:
 (3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). This is considered in Step 2A Prong Two and Step 2B.

(emphasis in original).  That is, the identification of “content items” and the generation of a report2 are “necessary data gathering and outputting” with respect to the mental step/mathematical concept of determining an effect that a keyword has on an advertising campaign3.  As such, these elements do not integrate the exception. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “data processing system, memory, and processors” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05 (I)(A).  The claim is not patent eligible. 
Examiner further finds the following additional elements do not add “significantly more”: 
receiving user input, by a user interface over a network, corresponding to adding, deleting, or changing the keyword to an advertisement; 
and adding, deleting, or changing the keyword to the advertisement by a processing circuit. 
automatically generate, on a periodic basis and based on selection of the content item, using the keyword score, a report indicating a performance metric; and provide, via a network, the report to a client device.See MPEP 2106.05(g) (insignificantly extra solution activity relevant to analysis under 2B (significantly more)).  Examiner finds these elements are insignificant extra solution activities because they “amount[] to necessary data gathering and outputting.”  See id: 
When determining whether an additional element is insignificant extra-solution activity, examiners may consider the following:
 (3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). This is considered in Step 2A Prong Two and Step 2B

Examiner submits these elements are also well, understood, routine, and conventional because they are analogous to the following court decisions (emphasis added): 
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity: 

Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));

ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");

iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;

MPEP 2106.05(d). 
When the elements are analyzed as a whole, claim 21 is directed to mentally determining the effect a keyword has on an advertising campaign without significantly more. 
As such, the claim elements considered as a whole and individually recite an abstract idea without significantly more.  
Claim 22 recites “22. (New) The system of claim 21, wherein the one or more processors are further configured to: predict an effect the first keyword of the set of keywords has on the content selection process; and add, to the report, a prediction of the effect of the first keyword of the set of keywords has on the content selection process.” 	Examiner finds that the recited “prediction” involves evaluation and judgement of a keyword and keyword score and thus is a mental process subject to the analysis described in claim 21 above.  The adding of the prediction to the report is also necessary outputting as discussed above with respect to claim 22 and thus fails to integrate the abstract idea into a practical application and fails to provide an inventive concept.  See also MPEP 2111.05 (“. . . where the claim as a whole is directed to conveying a message or meaning to a human reader independent of the intended computer system, and/or the computer-readable medium merely serves as a support for information or data, no functional relationship exists.”). 
Thus, the claim is directed to an abstract idea without significantly more and is therefore not patent eligible. 
Claim 23 recites “23. (Currently Amended) The system of claim 21, wherein the one or more processors are further configured to: receive a request identifying an addition, deletion, or change of the set of keywords of the content item; perform the identified addition, deletion, or change to the content item; and calculate, responsive to a request for content, a second set of keyword scores of the set of keywords of the content item.” 
The calculation step is a mental process and also a mathematical concept and thus recites an abstract idea.  Again, the receiving of a request to add, delete, or change a keyword and the subsequent adding, deleting, or changing is also insignificant extra solution activity because it amounts to “mere data gathering”.” See MPEP 2106.05(g). Thus, the claim fails to integrate the abstract idea into a practical application and fails to provide an inventive concept.  Thus, the claim is directed to an abstract idea without significantly more and is therefore not patent eligible. 
Claim 24 recites “24. (New) The system of claim 21, wherein the one or more processors are further configured to: generate the report indicating the effect the first keyword of the set of keywords has on the content selection process.”  This generation step is mere data gathering and outputting.  See MPEP 2106.05(g). Thus, the claim fails to integrate the abstract idea into a practical application and fails to provide an inventive concept.  See also MPEP 2111.05 (“. . . where the claim as a whole is directed to conveying a message or meaning to a human reader independent of the intended computer system, and/or the computer-readable medium merely serves as a support for information or data, no functional relationship exists.”). 

Claim 25 recites “25. (New) The system of claim 21, wherein the one or more processors are further configured to: receive a change to the set of keywords; add, to the report, a second performance metric based on the change to the set of keywords; and display, via a user interface, the report to a publisher device.” Examiner finds it self-evident that receiving a “change,” adding it to a report, and then displaying the report is mere data gathering and outputting.  See MPEP 2106.05(g).  Examiner finds “publisher device” is equivalent to recitation of generic computer components recited in claim 21 and therefore is subject to the same analysis above. 
Thus, the claim fails to integrate the abstract idea into a practical application and fails to provide an inventive concept.  Thus, the claim is directed to an abstract idea without significantly more and is therefore not patent eligible. 
See also MPEP 2111.05 (“. . . where the claim as a whole is directed to conveying a message or meaning to a human reader independent of the intended computer system, and/or the computer-readable medium merely serves as a support for information or data, no functional relationship exists.”). 
 Claim 26 recites “2 26. (Currently Amended) The system of claim 21, wherein the one or more processors are further configured to: calculate each keyword score in the set of keyword scores based on at least one of a quality score, a semantic word cluster, a predicted click through rate, or a content category..”  This element recites a mental step in that the calculation is not limited to any particular calculation and thus broadly includes mental calculations.   The calculation is also ineligible because it is a mathematical concept.  Thus, the claim is directed to an abstract idea without significantly more and is therefore not patent eligible. 
Claim 27 recites “27. (New) The system of claim 21, wherein the report is generated to include a hypothetical interaction rate associated with the first keyword.”  Examiner finds including anything in a “report” is the definition of mere data gathering an outputting. Thus, the claim fails to integrate the abstract idea into a practical application and fails to provide an inventive concept.  
See also MPEP 2111.05 (“. . . where the claim as a whole is directed to conveying a message or meaning to a human reader independent of the intended computer system, and/or the computer-readable medium merely serves as a support for information or data, no functional relationship exists.”). 
Thus, the claim is directed to an abstract idea without significantly more and is therefore not patent eligible. 
Claim 28 recites “28. (Currently Amended) The system of claim 21, wherein calculating the set of keyword scores is based on one or more web pages that previously included the content item.”  This element is a mental step because the calculation broadly includes mental calculations. This element is also a mathematical concept. See, e.g., Spec. ¶¶ 29-32- Lastly, the claim also recites “commercial interactions in the form of advertising and business relations” because the calculation involves a keyword score for an advertising campaign.” See, e.g. Spec ¶¶ 3-5, ¶ 36. Thus, the claim fails to integrate the abstract idea into a practical application and fails to provide an inventive concept.  Thus, the claim is directed to an abstract idea without significantly more and is therefore not patent eligible. 
Claim 29 recites “29. (New) The system of claim 21, wherein the one or more processors are further configured to: generate, based on selection of the content item corresponding to a highest determined keyword score, the report indicating the performance metric of the content item”.  Again, determining a keyword score is a mental step and a mathematical concept.  The addition of data to a report is mere data gathering and outputting.  See also MPEP 2111.05 (“. . . where the claim as a whole is directed to conveying a message or meaning to a human reader independent of the intended computer system, and/or the computer-readable medium merely serves as a support for information or data, no functional relationship exists.”). 
Thus, the claim is directed to an abstract idea without significantly more and is therefore not patent eligible. 
Claim 30 recites “30. (New) The system of claim 21, wherein the one or more processors are further configured to: generate the report comprising a comparison of the performance metric before an addition, deletion, or change of a subset of the set of keywords, and the metric after the addition, deletion, or change of the subset of the plurality of keywords.” Examiner finds including anything in a “report” is the definition of mere data gathering and outputting.  See also discussion above with respect to claim 25. 
See also MPEP 2111.05 (“. . . where the claim as a whole is directed to conveying a message or meaning to a human reader independent of the intended computer system, and/or the computer-readable medium merely serves as a support for information or data, no functional relationship exists.”). 
Thus, the claim fails to integrate the abstract idea into a practical application and fails to provide an inventive concept.  Thus, the claim is directed to an abstract idea without significantly more and is therefore not patent eligible. 
Claim 41 and 42 recite 
(New) The system of claim 21, wherein the one or more processors are further configured to: calculate each keyword score in the set of keyword scores based on a semantic word cluster, including determine the sematic word cluster by gathering sets of words that related to a common semantic concept.

42. (New) The method of claim 31, further comprising: calculating each keyword score in the set of keyword scores based on a sematic word cluster, including determining the sematic word cluster by gathering sets of words that related to a common semantic concept.

	Examiner finds these claims can be practically performed in the human mind with or without the aid of pen and paper.  There is no restriction on the complexity of the gathered word cluster and there is no restriction on the complexity of how the score is calculated.  As such, Examiner finds the broadest reasonable interpretation the claims can be practically performed in the human mind. As such, claim 41-42 are directed to an abstract idea without significantly more. 

Claims 31-40 are rejected for the reasons given above because they recite substantially similar subject matter as claims 21-30, respectively. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-29 and 31-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Temov US 20080137819 in view of Reller US 2005/0091106A1 and Berkhin US 20080306819. 
With respect to claim 21 and 31 Temov US 20080137819, teaches “a data processing system comprising one or more processors and a memory, the one or more processors configured to:  identify a content item provided by a content provider device, the content item associated with a set of keywords, each keyword of the set of keywords selected for use in an online content selection process” in para. 0024 and para. 0025 (content item is advertisement; advertisement and webpages are associated with keywords); 
It appears Temov et al. fails to explicitly teach
“calculate a set of keyword scores for the set of keywords, each keyword score calculated for a different one of the set of keywords such that each keyword has a corresponding keyword score particular to the keyword.” 
“determine an effect that a first keyword of the set of keywords has on the online content selection process based on the set of keyword scores”  “the content item selected based on a first keyword score for the first keyword compared to the keyword scores in the set of keyword scores” and 
However, Reller teaches US 2005/0091106A1
“calculate a set of keyword scores for the set of keywords, each keyword score calculated for a different one of the set of keywords such that each keyword has a corresponding keyword score particular to the keyword” in Fig. 3 and ¶ 58 (each keyword has a corresponding score); the scores in Fig. 3 are a set of scores for each keyword. 
“determine an effect that a first keyword of the set of keywords has on the online content selection process based on the set of keyword scores”  in ¶¶ 58-59  (the effect is the CPC or CPM, for example); 
“the content item selected based on a first keyword score for the first keyword compared to the keyword scores in the set of keyword scores” in ¶¶ 58-59 (score along with CPC/CPM is compared to determine content selection); 
Reller and Temov et al. are analogous art because they are from the same field of endeavor. It would have been obvious to one skilled in the art at the time of the invention to modify the identifying in Temov et al. to include “calculate a set of keyword scores for the set of keywords, each keyword score calculated for a different one of the set of keywords such that each keyword has a corresponding keyword score particular to the keyword; “determine an effect that a first keyword of the set of keywords has on the online content selection process based on the set of keyword scores the content item selected based on a first keyword score for the first keyword compared to the keyword scores in the set of keyword scores.” The motivation would have been to provide productive ads for a user. See Reller ¶ 59. 
It appears Temov fails to teach but Berkhin US 20080306819 teaches “automatically generate, on a periodic basis and based on selection of the content item, using the keyword score, a report indicating a performance metric; and provide, via a network, the report to a client device.”  in para. 0035, and para. 0041 -para. 0043; Fig. 1 item 103 (network); a report delivered over a network is nothing more than results returned to user; “periodic” )
Temov and Berhkin are analogous art because they are from the same field of endeavor.  It would have been obvious to one skilled in the art at the time of the invention to modify the identification and determining steps in Temov to include “automatically generate, . . .  and based on selection of the content item, using the keyword score, a report indicating a performance metric; and provide, via a network, the report to a client device.”” as taught by Berhkin. The motivation would have been to allow a user to easily read and identify relevant advertising data.
See also MPEP 2111.05 (“. . . where the claim as a whole is directed to conveying a message or meaning to a human reader independent of the intended computer system, and/or the computer-readable medium merely serves as a support for information or data, no functional relationship exists.”). 
With respect to “on a periodic basis” Examiner takes official notice that giving reports on a periodic basis was well-known in the art before the effective filing date of the invention. It would have been obvious to one skilled in the art, at the time of the invention, to modify the automatic generation of a report in Temov et al. to include generating that report “on a periodic basis” The motivation would have been to maintain up-to-date information for the user.  
With respect to claim 22 and 32, Temov teaches “predict an effect the first keyword of the set of keywords has on the content selection process” in ¶26. Examiner finds a compatibility score is a prediction of the claimed effect. It appears Temov fails to explicitly teach 
“add, to the report, a prediction of the effect of the first keyword of the set of keywords has on the content selection process.” However, Examiner takes official notice that “add, to the report, a prediction of the effect of the first keyword of the set of keywords has on the content selection process” was well known in the art at the time of the invention.  That is, outputting the results of a prediction in the form of a report was well known in the art at the time of the invention.  It would have been obvious to one skilled in the art at the time of the invention to modify the prediction in Temov to include “add, to the report, a prediction of the effect of the first keyword of the set of keywords has on the content selection process.” The motivation would have been to allow a user to easy read and identify relevant advertising data.
With respect to claim 23 and 33, Reller teaches “4824-9094-9297.2Atty. Dkt. No. 098981-2480receive a request identifying an addition, deletion, or change of the set of keywords of the content item” in ¶ 57 and ¶ 58 (any of the keywords can be added, deleted or changed; this is the nature of electronic data in general; also other keywords are added in addition to “baseball” in ¶ 58); 
“perform the identified addition, deletion, or change to the content item” in ¶ 58 (keywords are added in addition to “baseball”); 
“and calculate, responsive to a request for content, a second wet of keyword scores for each of the set of keywords of the content item” in ¶ 58 (any number of scores are calculated when additional keywords are added; ¶ 58 teaches but one example; one skilled in the art would predict that other keywords would cause other calculations to occur). 
With respect to claim 24 and 34, it appears Temov fails to explicitly teach “wherein the one or more processors are further configured to: generate the report indicating the effect the first keyword of the set of keywords has on the content selection process.”  However, Examiner takes official notice that this element was well-known in the art at the time of the invention.  That is, reporting the effect of a calculation was well-known in the art at the time of the invention.  It would have been obvious to one skilled in the art at the time of the invention to modify the effect taught in Temov to include “generate the report indicating the effect the first keyword of the set of keywords has on the content selection process.”  The motivation would have been to allow a user to easy read and identify relevant advertising data. 
See also MPEP 2111.05 (“. . . where the claim as a whole is directed to conveying a message or meaning to a human reader independent of the intended computer system, and/or the computer-readable medium merely serves as a support for information or data, no functional relationship exists.”). 
With respect to claim 25 and 35, Temov teaches “25. (New) The system of claim 21, wherein the one or more processors are further configured to: receive a change to the set of keywords “in ¶26 (any of the keywords in Temov can be changed; Examiner finds electronic data manipulated on a computer can receive a request to be changed). Temov further teaches a performance metric in ¶26 (compatibility score and ranking is a performance metric). 
It appears Temov fails to explicitly teach “add, to the report, a second performance metric based on the change to the set of keywords; and display, via a user interface, the report to a publisher device.”  However, Examiner takes official notice that this element was well known in the art at the time of the invention.  That is, it was well known in the art at the time of the invention to add things to a report based on updated or changed data. It would have been obvious to one skilled in the art to modify the request in Temov to include “add, to the report, a second performance metric based on the change to the set of keywords; and display, via a user interface, the report to a publisher device.”  The motivation would have been to allow a user to easy read and identify relevant advertising data.
See also MPEP 2111.05 (“. . . where the claim as a whole is directed to conveying a message or meaning to a human reader independent of the intended computer system, and/or the computer-readable medium merely serves as a support for information or data, no functional relationship exists.”). 
With respect to claim 26 and 36, Reller teaches “calculate each keyword score in the set of keyword scores based on at least one of a quality score, a semantic word cluster, a predicted click through rate, or a content category” in ¶18 (CPC is click through rate); ¶ 58 and ¶ 59. 
With respect to claim 27 and 37, Berkhin teaches “27. (New) The system of claim 21, wherein the report is generated to include a hypothetical interaction rate associated with the first keyword” in para. 0035, and para. 0041–para. 0043.  “A hypothetical interaction rate associated with the first keyword” is non-functional descriptive material and therefore has no patentable weight. See MPEP 2111.05 (“. . . where the claim as a whole is directed to conveying a message or meaning to a human reader independent of the intended computer system, and/or the computer-readable medium merely serves as a support for information or data, no functional relationship exists.”). 
With respect to claim 28 and 38, Temov teaches “28. (New) The system of claim 21, wherein calculating the keyword score is based on one or more web pages that previously included the content item” in ¶ 26 (URL is included in web page). 
With respect to claim 29 and 39, Temov teaches “29. (New) The system of claim 21, wherein the one or more processors are further configured to: . based on selection of the content item corresponding to a highest determined keyword score” in ¶26 (highest ranking advertisement and). highest compatibility score” are both a type of highest determined keyword score).  Berkhin teaches generating a report.  See above.
It would have been obvious at the time of the invention to modify the calculation and selection in Temov to include generating a report as taught in Berkhin.  The motivation would have been to allow a user to easy read and identify relevant advertising data. 
See also MPEP 2111.05 (“. . . where the claim as a whole is directed to conveying a message or meaning to a human reader independent of the intended computer system, and/or the computer-readable medium merely serves as a support for information or data, no functional relationship exists.”). 
Claims 30 and 40 are  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Temov US 20080137819 in view of Reller as applied to claim Berkhin US 20080306819 as applied to claim 21 and 31 above and further in view of Demir US 20090132336 A1. 
With respect to claim 30 and 40, Temov et al fails to teach but Demir US 20090132336 A1 teaches “: . . . a comparison of the performance metric before an addition, deletion, or change of a subset of the set of keywords, and the metric after the addition, deletion, or change of the subset of the plurality of keywords” in ¶32, Fig. 13 (keyword 1 removed); Fig. 16 item 1620.  It would have been obvious to one skilled in the art to modify the generation of the report in Temov et al. to include “a comparison of the performance metric before an addition, deletion, or change of a subset of the set of keywords, and the metric after the addition, deletion, or change of the subset of the plurality of keywords” taught by Demir.  The motivation would have been to allow a user to easily determine competitiveness and value of a particular keyword.  See Demir ¶ 32. 
See also MPEP 2111.05 (“. . . where the claim as a whole is directed to conveying a message or meaning to a human reader independent of the intended computer system, and/or the computer-readable medium merely serves as a support for information or data, no functional relationship exists.”). 
Claims 41 and 42 are  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Temov US 20080137819 in view of Reller as applied to claim Berkhin US 20080306819 as applied to claim 21 and 31 above and further in view of Anderson US 20070016473 A1. 
With respect to claim 41 and 42, Reller teaches calculating a keyword score.  See above. 
It  appears Temov et al. fails to teach, but Anderson teaches “wherein the one or more processors are further configured to: calculate each keyword score in the set of keyword scores based on a semantic word cluster, including determine the sematic word cluster by gathering sets of words that related to a common semantic concept” in 

[0060] FIG. 3 is a flow diagram of an exemplary method 300 for selecting and scoring ads in a manner consistent with the present invention. A request including document information is accepted. (Block 310) Then, ad search criteria may be determined using the accepted document information. (Block 320) The determined criteria may be ranked. (Block 330) For at least some of the criteria (e.g., at least two of the criteria), a weight may be assigned using the rankings. (Block 340) Eligible ads are selected (e.g., identified) using the criteria. (Block 350) The number of eligible ads may be decreased (e.g., using filtering). (Block 360). The identified eligible ads may then be scored using their associated criteria weights (Block 370) before the method 300 is left (Node 380).

[0061] Referring back to block 310, the request may specify the number of ads desired. The request may specify a type of ad (e.g., text only, audio, video, image, etc.) desired. The document information may be a document identifier. For example, in the context of the Web, the document information may be a URL. Alternatively, or in addition, the document information may include content (extracted) from the document. Alternatively, or in addition, the document information may include topics or concepts (e.g., PHIL clusters) of the document content.

It would have been obvious to one skilled in the art at the time of the invention to modify the calculation of the keyword scores in Temov et al. to include calculating the scores “based on a semantic word cluster, including determine the sematic word cluster by gathering sets of words that related to a common semantic concept” as taught in Anderson.  The motivation would have been to “improve an ad server to generate more ads, to generate more relevant ads, and/or to reduce the load on processing, communication and/or storage resources.” ¶ 16. 
Response to Arguments
Applicant argues 
Each of claims 21-40 stands rejected under 35 U.S.C. § 101 as allegedly directed to non- statutory subject matter. However, the amended claims are patent eligible under 35 U.S.C. § 101 at least these claims are directed to a technical solution to a technical problem of automatically obtaining network activity performance data. 
Examiner finds the claims do not reflect a technical solution described in the specification. Additionally, it is not clear what technical solution Applicant is attempting to describe. As such, this argument is not persuasive. 
Applicant further argues 
See, e.g., "calculate a set of keyword scores...," "automatically generate, on a periodic basis ..., using the keyword score, a report indicating a performance metric," and "provide, via a network, the report to a client device," as recited by amended claim 21. 
	Examiner finds these elements do not reflect an improvement—disclosed in the specification or otherwise. Applicant’s assertion to the contrary is not persuasive. 
	Applicant further argues
The Applicant respectfully requests the Office withdraw the rejections of claims 21-40 under § 103(a). Claim 21 recites, in part, a system configured to calculate a set of keyword scores for the set of keywords, determine an effect that a first keyword of the set of keywords has on the online content selection process based on the set of keyword scores, automatically generate, on a periodic basis and based on selection of the content item, using the keyword 
score, a report indicating a performance metric; and provide, via a network, the report to a client device. The cited art does not disclose these features in a valid combination, and thus these claims are allowable over the cited art: neither the Temov nor the Bekrhin reference mentions periodic reporting at all. Claim 31 is allowable for a similar reason. 
Temov et al. teaches reporting in that any returned results to a user would be characterized as a “report” to one skilled in the art. Moreover, Examiner takes official notice the periodically reporting information was well known in the at the time of the invention. Further, it would have been obvious to modify the reporting taught in Temov et al. to include reporting “on a periodic basis.”  The motivation would have been to keep a user up-to-date with information.  See rejection above. 
Applicant’s remaining arguments have been considered but are rendered moot by the new grounds of rejection above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT M PHILLIPS, III whose telephone number is (571)270-3256. The examiner can normally be reached 10a-6:30pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on (571)270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBERT M PHILLIPS, III/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Combining abstract ideas does not render the combination any less abstract. See RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017).
        2 See also MPEP 2111.05 (“. . . where the claim as a whole is directed to conveying a message or meaning to a human reader independent of the intended computer system, and/or the computer-readable medium merely serves as a support for information or data, no functional relationship exists.”). 
        
        3 Applicant’s use of the phrase “content selection process,” when read in broadly in light of the specification includes an advertising campaign.  See, e.g. Spec. at ¶ 5.